         Case 3:19-cv-01461-SI Document 25 Filed 10/10/19 Page 1 of 5



 1 TYCKO & ZAVAREEI, LLP
   Annick M. Persinger
 2 apersinger@tzlegal.com
   1970 Broadway, Suite 1070
 3 Oakland CA, 94612
   Telephone: (510) 254-6807
 4 Facsimile: (202) 973-0950

 5 Attorneys for Plaintiffs

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
     SUSIE REXROAD, et al.,                    CASE NO. 19-cv-01461-SI
11
                   Plaintiffs,                 JOINT STIPULATION AND [PROPOSED]
12                                             ORDER TO STAY ALL DEADLINES
           v.                                  PENDING RESOLUTION OF MOTION
13                                             FOR PRELIMINARY APPROVAL
   HYUNDAI MOTORS CORPORATION, et
14 al.,                                        The Hon. Susan Ilston

15                 Defendants.                 Trial Date:             None Set

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY ALL DEADLINES PENDING RESOLUTION OF
     MOTION FOR PRELIMINARY APPROVAL
     Case No. 19-cv-01461-SI
            Case 3:19-cv-01461-SI Document 25 Filed 10/10/19 Page 2 of 5



 1           Pursuant to Local Rule 7-12, plaintiffs Susie Rexroad, Deonte Witcher , Eduardo Silver,

 2 Claudia Galindo, Guan Perry, Melissa Gurtler, and Julie Esqueda (collectively, “plaintiffs”) and

 3 defendants Hyundai Motor America, Inc. (“HMA”), Hyundai Motor Company (“HMC”), Kia

 4 Motors America, Inc. (“KMA”), and Kia Motors Corporation (“KMC,” collectively “defendants”),

 5 through their respective attorneys, hereby stipulate and declare as follows:

 6           WHEREAS, the parties in two other actions, In re: Hyundai and Kia GDI Engine

 7 Litigation, Case No. 8:17-cv-00838-JLS-JDE (C.D. Cal.), and Flaherty et al. v. Hyundai Motor

 8 Company et al., Case No. 8:18-cv-02223-JLS-JDE (C.D. Cal. 37), expect a class settlement to be

 9 executed by no later than October 10, 2019;

10           WHEREAS, the parties in the cases above anticipate filing a motion for preliminary

11 approval within the next seven days, which may affect the pendency of this litigation by mooting

12 certain claims of the plaintiffs;

13           WHEREAS, Plaintiffs currently have until October 10, 2019 to respond to Defendants’

14 Motion to Dismiss (Dkt. 23), which is set for hearing on November 9, 2019;

15           WHEREAS, the parties request that the Court stay all pending deadlines in this action—

16 including Plaintiffs’ deadline to respond to the Motion to Dismiss, Defendants’ reply to the

17 response to the Motion to Dismiss, and the hearing on Motion to Dismiss —pending the decision

18 on preliminary approval in the settled action;1

19           WHEREAS, upon resolution of the preliminary approval of the settlement, the parties will
20 provide a status update to the Court, and respond to the Motion to Dismiss within 30 days of entry

21 of the order on preliminary approval;

22           WHEREAS, the parties have previously received the following time extensions:
23                 A 60-day extension of HMA’s and KMA’s deadline to respond to the Complaint
24                  (Dkt. 18);
25
        1
26         “The court’s discretionary power to issue a stay is incidental to the power inherent in every
   court to control the disposition of the causes on its docket with economy of time and effort for
27 itself, for counsel, and for litigants.” Johnson v. Starbucks Corp., No. 16-CV-00724-DMR, 2018
   WL 3159689, at *1 (N.D. Cal. June 28, 2018) (internal quotation marks and citations omitted).
28
                                                        1
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY ALL DEADLINES PENDING RESOLUTION OF
     MOTION FOR PRELIMINARY APPROVAL
     Case No. 19-cv-01461-SI
         Case 3:19-cv-01461-SI Document 25 Filed 10/10/19 Page 3 of 5



 1                 A 63-day continuance of the Initial Case Management Conference (Dkt. 18);
 2                 A stipulation for the stay of deadlines pending resolution of a motion to transfer
 3                  (Dkt. 22);
 4         NOW THEREFORE, Plaintiffs and Defendants hereby agree and stipulate as follows:
 5         1.       All pending deadlines in this action—including Plaintiffs’ deadline to respond to
 6                  the Motion to Dismiss, Defendants’ reply to the response to the Motion to Dismiss,
 7                  and the hearing on Motion to Dismiss —are stayed pending the decision on the
 8                  preliminary approval motion; and
 9         2.       Upon resolution of preliminary approval of the settlement, the parties will provide a
10                  status update to the Court, and Plaintiffs will respond to the Motion to Dismiss
11                  within 30 days of entry of the order on preliminary approval.
12

13 DATED: October 9, 2019                       QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
14

15

16                                                By          /s/ Shon Morgan
                                                       Shon Morgan
17                                                     Attorneys for Defendants
18 DATED: October 9, 2019                       TYCKO & ZAVAREEI LLP
19

20
                                                  By        /s/ Annick Persinger
21                                                   Annick Persinger
                                                     Attorneys for Plaintiffs
22

23

24

25

26

27

28
                                                        2
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY ALL DEADLINES PENDING RESOLUTION OF
     MOTION FOR PRELIMINARY APPROVAL
     Case No. 19-cv-01461-SI
         Case 3:19-cv-01461-SI Document 25 Filed 10/10/19 Page 4 of 5



 1                                         ECF ATTESTATION

 2          I, Annick Persinger, attest that all other signatories listed, and on whose behalf the filing is
 3 submitted, concur in the filing’s content and have authorized the e-filing of the foregoing

 4 document in compliance with Local Rule 5-1(i)(3).

 5
                                                         /s/ Annick Persinger
 6                                                       Annick Persinger
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY ALL DEADLINES PENDING RESOLUTION OF
     MOTION FOR PRELIMINARY APPROVAL
     Case No. 19-cv-01461-SI
         Case 3:19-cv-01461-SI Document 25 Filed 10/10/19 Page 5 of 5



 1                                  [PROPOSED] ORDER
          Case Management Conference rescheduled for December, 20, 2019 at 2:30p.m.
 2        PURSUANT TO STIPULATION, IT IS SO ORDERED

 3

 4

 5   Date: 10/10/2019
                                                 Hon. Susan Ilston
 6                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY ALL DEADLINES PENDING RESOLUTION OF
     MOTION FOR PRELIMINARY APPROVAL
     Case No. 19-cv-01461-SI
